                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


National Credit Union Administration                   Case No. 15-cv-3871 (WMW/KMM)
Board, Acting in its Capacity as
Liquidating Agent for the Hmong
American Federal Credit Union,

                             Plaintiff,         ORDER MODIFYING PERMANENT
                                                INJUNCTION TO PERMIT SALE OF
        v.                                      BUSINESS ASSETS

True Yang Vangh and Nkajlo Vangh,

                             Defendants.


       This matter is before the Court on the parties’ Joint Motion to Modify Permanent

Injunction. (Dkt. 90.) In a November 3, 2015 Order, the Court entered a preliminary

injunction. That injunction, among other things, enjoined Defendants True Yang Vangh

and Nkajlo Vangh from selling, dissipating, or otherwise disposing of personal and

business assets.   On June 29, 2018, the Court entered a permanent injunction that

incorporated the previously ordered asset freeze.        The June 29, 2018 Order also

incorporated the terms of the parties’ settlement agreement, which, among other things,

requires Defendants to make monthly payments of $15,000 to Plaintiff National Credit

Union Administration Board (NCUAB).

       According to the parties, after the Court ordered the permanent injunction, the

Minnesota Department of Human Services took administrative action seeking to revoke

the license necessary for Defendants to continue conducting their adult day care business.

Defendants’ ability to continue conducting their home health care business faces a similar

risk of revocation. The parties assert that, if Defendants’ licenses are revoked, Defendants’
businesses will close, and they will be unable to continue making monthly payments to

NCUAB.      To maximize the value of their business assets, Defendants negotiated a

proposed sale of their home health care and adult day care businesses to third parties.

NCUAB represents that it has participated in these sale negotiations and agrees to the sale

terms and the form of the transactional documents. The parties jointly move the Court for

an order modifying the permanent injunction to permit the proposed sale.

      A district court “has inherent jurisdiction in the exercise of its equitable discretion . . .

[to] modify its injunctions.” Booker v. Special Sch. Dist. No. 1, 585 F.2d 347, 352 (8th Cir.

1978). “The determination of whether it is appropriate to dissolve or modify an injunction

‘rests primarily on the shoulders of the district court that issued the injunction in the first

place.’ ” United States v. Northshore Mining Co., 576 F.3d 840, 848-49 (8th Cir. 2009)

(quoting Booker, 585 F.2d at 353). When a change in circumstances requires modification

of an injunction to achieve the purpose of the initial relief, it is within a district court’s

authority to do so. Larken Minn., Inc. v. Wray, 881 F. Supp. 1413, 1419 (D. Minn. 1995).

       When the Court ordered the permanent injunction at issue here, the Court found that

doing so would advance the interests of the Federal Credit Union Act (FCUA), 12 U.S.C.

§§ 1751 et seq., and promote the FCUA’s public policy goals of protecting creditors and

ensuring a legitimate credit union system. The proposed sale of Defendants’ businesses

will advance those ends. But the proposed sale cannot proceed without a modification to

the existing injunction. Moreover, the sale is necessary at this time because, if Defendants’

business licenses are revoked in the near future, NCUAB’s ability to collect its judgment

against Defendants could be lost. For these reasons, the Court concludes that modifying

the injunction is warranted.

                                                2
       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     The parties’ Joint Motion to Modify Permanent Injunction, (Dkt. 90), is

GRANTED.

       2.     The injunction established by the Court’s November 3, 2015 Order, which

was converted to a permanent injunction by the Court’s June 29, 2018 Order and July 2,

2018 Judgment, is hereby modified to permit the Defendants to do the following:

              a. sell the assets of Twin Cities Home Health Services, LLC, to North Star

                  Health Alliance, LLC, a Minnesota limited liability company; and

              b. sell the assets of Hmong Elite Home Care, Inc., to Golden Crescent

                  Health Services, LLC, a Minnesota limited liability company.

       3.     Defendants shall remit the proceeds from the sale of the foregoing businesses

to Plaintiff as provided in the respective agreements among the parties.

       4.     The combined purchase price of Hmong Elite Home Care, Inc., and Twin

Cities Home Health Services, LLC, shall be no less than the full amount of the restitution

that Defendants owe Plaintiff on the closing dates of the sales. Prior to the sales, Plaintiff

shall have the right to review and approve the final form of all documents related to the

sales. Without such approval, the sales may not take place.

       5.     The permanent injunction shall remain in effect in all other respects.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 11, 2019                                 s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge


                                              3
